Title: To Benjamin Franklin from the Georgia Assembly Committee of Correspondence, 23 May 1770
From: Georgia Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir
Savannah in Georgia 23d May 1770
The 11th. Instant we wrote you a Short Line by the Britannia Captain Deane of which you have now a Copy inclosed principally to acquaint you of your being reappointed by the General Assembly Agent to sollicit the Affairs of this Province in Great Britain for the Present year ending the first day of next month and also of your being reappointed for the ensuing year ending the first day of June 1771 and with this you will receive authenticated Copies of the two ordinances empowering you to Act in that Capacity and at the same time We enclosed you our Governors Certificate payable by the Kings Agent for this Province (John Campbell Esqr.) for one Hundred pounds Sterling for your allowance as Agent ending the first of June last and you have now a second Certificate and as soon as the Publick Treasurer can invest the like Sum provided for you in the last Tax Act in a Bill payable in England it will be transmitted.
Perhaps it may be necessary to make an Apology for an Intermission in our Correspondence with you as a Committee which however you will be pleased to believe did not arise from the least doubt of your Intention or Abilities to serve us but from Circumstances arising from the Dissolution of the late Assembly which are now subsided.
You will see by a Copy of the Resolutions of the Commons House of Assembly enclosed to which the Upper House agreed the Matters we have in Charge to recommend to your Sollicitation and to that end We have sent you a Copy of an Act for the better ordering and Governing Negroes and other Slaves &ca to which the Governor has Assented but with a suspending Clause till his Majestys pleasure is known thereupon agreable to an Instruction to him for that purpose. You will please to refer to the Committees Letter of the 19th. May 1768 in which they informed you that an Act similar to this had been disallowed by his Majesty but that the Reasons for such disallowance was not communicated to the Governor, and therefore we were at a loss to know how to frame another that might be unexceptionable and at the same time answer our local Circumstances; since which we have understood that the Council to the Board of Trade reported that slaves should be made real Estate, and go with the Lands they were employed upon. In a young and extensive Country like this, Where Property must necessarily be frequently Aliened and new Settlements daily made, many cogent Reasons might be urged against such a Measure but as we are informed our Governor has fully given his Reasons to remove this Objection which have been approved of, We need not add thereupon and have only to remark that in our unavoidable Situation this Law is of the utmost Importance and without it we cannot well subsist and as the greatest Care has been taken to frame it on the most humane Principles that the Nature of such a Law can admit we can make no doubt but it will meet with his Majestys Royal and speedy Approbation which you will please to lose no time in solliciting.
The next matter under Consideration is the Address of the Commons House to the Governor requesting him to issue Writs for the electing a Representative for each of the Four new Southern Parishes of St. David St. Patrick St. Thomas and St. Mary lying between the Rivers Alatamaha and St. Mary. These were part of the Lands ceded by Spain to his Majesty by the last Treaty of Peace and were annexed by his Royal Proclamation to this Province but as the Governor did not think himself authorized to add to the number of Representatives without an Instruction from the Crown for that purpose in which Opinion his Majestys Council concurred tho’ you will see by his Answer to the said Address of which you have now a Copy that he thought it right and just that every Parish should be represented as also did the Council, and therefore We are perswaded he has stated or will state the Matter to Government and We have no doubt but he will receive orders to issue Writs accordingly and it may be proper to acquaint you that in the last Tax Act these four Parishes are expressly exempted from paying any because not Represented, and as all Taxation should be equal and not partial we cannot conceive that there can be any Objection to obtain the Redress requested.
We are now to acquaint you that the Commons and Upper Houses of Assembly have passed a Bill intitled an Act to amend an Act intitled an Act to ascertain the manner and Form of electing Members to represent the Inhabitants of this Province in the Commons House of Assembly of which the Governor said he would Consider being framed as we understand contrary to a Royal Instruction and afterwards both Houses presented an Address to him rquesting him to use his utmost Endeavours to obtain an Instruction from his Majesty permitting him to assent to a Law of the same Tenor and purport, a Copy of which with his Answer a Copy of the Bill not assented to and of the Law it was intended to amend passed the 9th. of June 1761 are herewith transmitted that by comparing them you may be the better furnished with the Reasons that induced the Assembly to pass the Amendment Bill, which among others was to make the Qualifications of the Electors and Elected more equal and better adapted to our local Circumstances. In the subsisting Law you will observe that a person possessed of fifty Acres of Land tho’ in some Instances not worth five Pounds is qualified to Vote when another Person not having 50 Acres of Land tho’ possessed of Town Lots and Buildings to the Value of a thousand fold more cannot an Impropriety which we think will appear at first View to require an Amendment and the same reasoning must hold good as to the Qualification of the Elected, as it is no difficult matter for a Person wanting to be a Representative to get five hundred Acres of Barren or Lands of little Value to qualify him for that purpose tho’ perhaps in every other respect he is very improper to Act in that Capacity. The method of balloting for Representatives has been found very Salutary in other Provinces on this Continent particularly in South Carolina and has prevented undue and improper Influence of designing Men who have got themselves Elected too often, not to serve, but to distress Government and carry on their own private and selfish Views. We are apprehensive that the Clause for limiting the Duration of the Assembly for three Years in the proposed Bill may meet with Objections tho’ the same Clause is in the Election Law in South Carolina and has never that we know of been attended with the least Inconvenience to the Public Good and you know that in Pensylvania some of the Northern Provinces and some of the West India Islands the Assemblys are chosen annualy. In this Climate where the Inhabitants are so often subject to change their Situation three Years is a long time to attend, and even this Term has been found extremely inconvenient to many who tho’ well disposed and qualifyed to serve their Country have declined Acting and if the Duration should remain undetermined by Law we may and shall be deprived of the Service of some of the most usefull Members of the Community. We do not urge this Matter from the Conduct of our present Governor whom we have no reason to believe would keep the Assembly sitting longer than three Years and perhaps the same Reasons operate with him as We have offered and would his Instructions admit of his Assenting to the proposed Bill We are of Opinion he would not object to it.
The Committee have another matter in Charge of which they write to you in a seperate Letter. We need not say that any expence you may find necessary in the execution of the Business recommended to you by the Committee will be reimbursed you with thanks. We are Sir Your most Obedient Servants
